Case 18-34214-bjh11 Doc 116 Filed 06/14/19         Entered 06/14/19 17:03:41       Page 1 of 7



ERIC A. LIEPINS
ERIC A. LIEPINS, P.C.
12770 Coit Road, Suite 1100
Dallas, Texas 75251
(972) 991-5591
(972) 991-5788 - Telefax

Attorney for Debtor
                      THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

IN RE                                       §
                                            §
NOBLE REY BREWING CO, LLC                   §      CASE 18-34214-11
                                            §
        DEBTOR                              §

                       APPLICATION FOR ALLOWANCE OF FINAL
                         ACCOUNTANT’S FEES AND EXPENSES


        NO HEARING WILL BE CONDUCTED HEREIN UNLESS A WRITTEN
        RESPONSE IS FILED WITH THE CLERK OF THE UNITED STATES
        BANKRUPTCY COURT, 1100 COMMERCE STREET, 12TH FLOOR,
        DALLAS, TEXAS 75242, BEFORE 5:00 O'CLOCK P.M., ON
        JULY 5, 2019 , WHICH IS TWENTY-ONE (21) DAYS FROM THE
        DATE OF SERVICE HEREOF.

        ANY RESPONSE MUST BE IN WRITING AND FILED WITH THE
        CLERK. A COPY MUST BE SERVED UPON COUNSEL FOR THE
        MOVING PARTY PRIOR TO THE DATE AND TIME SET FORTH
        HEREIN. IF A RESPONSE IS FILED, A HEARING WILL BE
        HELD WITH NOTICE ONLY TO THE OBJECTING PARTY.

        IF NO HEARING ON SUCH NOTICE OR MOTION IS TIMELY
        REQUESTED, THE RELIEF REQUESTED SHALL BE DEEMED TO
        BE UNOPPOSED, AND THE COURT MAY ENTER AN ORDER
        GRANTING THE RELIEF SOUGHT OR THE NOTICED ACTION MAY
        BE TAKEN.


TO THE HONORABLE U.S. BANKRUPTCY JUDGE:

        COMES NOW, Susan Cartmill., ("Applicant"), the duly appointed and authorized accountant

for Noble Rey Brewing Co., LLC (“Debtor”) pursuant to11 U.S.C. §331, files this its application
Case 18-34214-bjh11 Doc 116 Filed 06/14/19                Entered 06/14/19 17:03:41     Page 2 of 7



for allowance of final accountant's fees and reimbursement of expenses, and in support thereof,

would respectfully show unto the Court as follows:

                                                    I.

                                         INTRODUCTION

       This Court has jurisdiction of this matter, pursuant to 11 U.S.C. § 157 since this is a matter

involving the administration of the Estate and a request for allowance of accountant's fees and

reimbursement of expenses by Debtor's accountant, pursuant to 11 U.S.C. §331.

                                                   II.

       Debtor filed its voluntary petition in bankruptcy pursuant to Chapter 11 of the United States

Bankruptcy Code ("Code") on or about December 19, 2018.

        Debtor has filed its Disclosure of Compensation pursuant to Bankruptcy Rule 2016 setting

forth the compensation previously paid to Applicant and the Compensation Agreement between

Applicant and Debtor in connection with the payment of accounting services and expenses incurred

in connection with these Chapter 11 proceedings.

       As indicated in the Disclosure of Compensation, the Debtor has not paid a retainer to

Applicant.

       Since its employment as accountant for the Debtor, Applicant has performed numerous and

extensive accounting services for Debtors throughout this bankruptcy case which have assisted the

Debtor in this Chapter 11 proceeding. Said services have substantially benefitted the Debtor and

Creditors and parties in interest of the Estate.

       Applicant has not previously sought reimbursement of its fees and expenses from the Estate

in connection with its representation of the Debtors in this matter.

                                                   III.
Case 18-34214-bjh11 Doc 116 Filed 06/14/19            Entered 06/14/19 17:03:41         Page 3 of 7



                                         TIME PERIOD

       This Application covers the time period from February 15, 2019 through June 14, 2019.

(hereinafter the "Applicable Period"). The Applicant seeks a flat fee of $3,500 for the following

services for the Debtor.

       Preparation of Final Tax Returns for all state and federal taxes returns

       Preparation of K-1 for all investors of the Debtor.



                                                IV.

                             ACCOUNTANTS AND ASSISTANTS

       In connection with the services rendered to Debtor in connection with these proceedings, the

services have been performed by the following accountants within the firm:

       Attorney                                                      Rate per Hour

       Susan Cartmill                                                $95.00


       Such hourly rates are reasonable, considering the nature of the services performed, the

success of those proceedings, and the experience of the accountant rendering such service. Most all

the services performed in connection with the various matters which are subject to this Application

and require experience, knowledgeable bankruptcy and litigation counsel.

                              REQUEST FOR COMPENSATION



       Pursuant to the decisions of the United States Court of Appeals for the Fifth Circuit in In re

First Colonial Corp., 554 F.2d 1291 (5th Cir. 1977), and Johnson v. Georgia Highway Express, Inc.,

488 F.2d 741 (5th Cir. 1974), the Applicant requests the Court consider the following factors in

determining the amount of compensation as reasonable for Applicant's services in this case.
Case 18-34214-bjh11 Doc 116 Filed 06/14/19             Entered 06/14/19 17:03:41          Page 4 of 7



       (A)     Time and Labor Required:

       The Applicant's has expended numerous hours during the Applicable Period in representing

the Debtors in connection with these proceedings. The Applicant's records of time expended, in

addition to professional services for the Debtors, consist of hand-written and recorded diary entries

by individual accountants and assistants, which have been placed on computer records. This time

does not come unless otherwise indicated, include the time of secretaries or other professional and

non-professional support staff. All professionals involved in the rendering of services in this

proceeding have made a deliberate effort to avoid any unnecessary duplication of work and time

expended. When more routine tasks were involved, the Applicant utilized its secretarial staff,

whenever possible, to avoid any unnecessary fees in this matter.

       B.      Novelty and Difficulty of Issues:

       In this case, many of the factual and legal issues involved in this case have been unusual and

difficult, often complex questions involving the operations and accounting issues of the Debtors.



       C.      The Requisite Skill to Perform Accounting Services Properly:

       The importance and complexity of the intertwined issues in the various matters are such that

accountants with the highest skills have been utilized. This bankruptcy case contained a number of

difficult, complex, and subtle issues of accounting practices. The Applicant submits that he has

effectively and efficiently preformed the requirements and tasks assigned, and has provided great

assistance to the Debtors, other creditors in the case, investors, and parties in interest. The complex

nature of the operational, business, financial, and accounting problems regarding the Debtors, which

have been represented in this proceeding, have required a high degree of expertise and skill.
Case 18-34214-bjh11 Doc 116 Filed 06/14/19            Entered 06/14/19 17:03:41          Page 5 of 7



       The Applicant believes that it has demonstrated the requisite professional skill in the respect

to both standard and novel problems encountered in this proceeding, and has handled all accounting

issues in an efficient and effective matter.

       D.      Preclusion from Other Employment:

       The Applicant's representation of the Debtors has consumed a substantial portion of

Applicant's time in a concentrated manner, as more fully described in this Application. The

Applicant, however, is unable to specifically estimate the amount of business it had been precluded

from accepting because of its involvement in the representation of the Debtors in this case.

However, Applicant has been unable to develop the additional clients and amount of business it

normally would have during the period of time it has represented Debtors.

       E.      Customary Fees:

       The Applicant is applying for final compensation for fees that reflected its customary billing

rates. The hourly rates charged for accountant's performing services are within the range of those

customarily charged by other accounting firms of requisite skill and experience in the Northern

District of Texas.    The Applicant has had to absorb many costs for which it cannot seek

reimbursement.

       F.      Fee Fixed or Contingent:

       The fee for the Applicant's services are fixed fees based upon time spent in the case. The

Debtors have not paid a retainer to Applicant bit Applicant has been paid in accordance with the Fee

procedures order, and Debtors have agreed to pay Applicant such excess of awarded fees.

       G.      Time Limitations Imposed by the Client and Other Circumstances:

       Due to the complex nature of the various transactions involved in the case, the Applicant was

forced to work under time restraints on numerous occasions.
Case 18-34214-bjh11 Doc 116 Filed 06/14/19               Entered 06/14/19 17:03:41          Page 6 of 7



        H.      Results Achieved:

        Through the efforts of Applicant working with the Debtor, the Estate was able to maintain

its assets and confirm a Chapter 11 Plan for the benefit of the Estate. The Debtors were able to

propose and Plan which provides for a full dividend to all creditors of the Estate.

        I.      Experience, Reputation and Ability:

        Applicant has represented all types of entities in accounting matters in the State of Texas, and

elsewhere, and believes he enjoys a good representation as experienced and capable accountant.

        J.      The Undesirability of the Case:

        Although complex, this case was not particularly undesirable.

        K.      The Nature, Length, and Professional Relationship With the Client:

        The Applicant was approached for advice in certain accounting matters in connection with

bankruptcy matters, and was employed by the Debtors prior to the Debtor's voluntary petition being

filed in this case. The Applicant had represented the Debtors in other matters prior to his

employment in these cases.

        L.      Awards in Similar Cases:

        The Applicant is of the opinion that the services rendered by accountant for the Debtors have

benefitted the Estate, and all parties in interest. The Applicant further represents that the fees applied

for are in conformity with fees allowed in similar proceedings for similar services rendered and

results obtained. The Applicant respectfully requests the Court take notice of the awards that have

been made in similar proceedings of this size and complexity.

        The above analysis and the narrative entries in the Exhibit "A" demonstrate the beneficial

services rendered by Applicant for the Debtors for which compensation is appropriate. In sum,

through the Applicant's efforts on the detailed and complex matters in this case, the Applicant was
Case 18-34214-bjh11 Doc 116 Filed 06/14/19           Entered 06/14/19 17:03:41           Page 7 of 7



able to assist the Debtors in negotiating, documenting, funding, and consummation of a course of

action resulting in the maximum benefit to the Estate and the Creditors of the Estate.

             WHEREFORE, PREMISES CONSIDERED, the Applicant respectfully requests this

Honorable Court to allow the sum of $3,500 in compensation for professional fees incurred by the

Applicant in connection with these proceedings; that Debtors’ estate be authorized to pay these

amounts, and that Applicant have such other and further relief, in law or equity, to which it may

show himself justly entitled.

                                             Respectfully submitted,

                                             Eric A. Liepins
                                             Eric A. Liepins, P.C.
                                             12770 Coit Road, Suite 1100
                                             Dallas, Texas 75251
                                             (972) 991-5591
                                             (972) 991-5788 - Fax

                                             __/s/ Eric Liepins_____________________
                                             ERIC A. LIEPINS, SBN 12338110

                                             ATTORNEY FOR DEBTOR

                                 CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the above and foregoing Application or
Notice of Application was forwarded to U. S. Trustee, all those persons requesting notice, and all
creditors of the estate, via U.S. Mail, this 14th day of June 2019.


                                             ___/s/ Eric Liepins__________
                                             ERIC A. LIEPINS



C:\...yetil\attyfee.app
